Citation Nr: 0520065	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to December 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2005 Order, the Court endorsed an April 2005 joint motion for 
remand, vacated the August 2004 Board decision that denied a 
higher rating for the veteran's lumbar spine disorder, and 
remanded the matter for development and readjudication 
consistent with specific instructions in the joint motion.

This case first came before the Board on appeal from a June 
1998 rating decision of the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran relocated to Arizona, and his file is now in the 
jurisdiction of the Phoenix RO.  In August 2002 and March 
2003, the Board undertook additional development in this 
case.  In July 2003, the case was remanded to the RO for 
their initial consideration of the additional evidence 
obtained.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last examined by VA for his service-connected 
low back disorder in April 2003, prior to the most recent 
change in regulations for rating disorders of the spine.  He 
has requested a new VA examination.  (See the April 2004 
statement from veteran's representative.)  In light of the 
time that has passed since the last examination, the request 
for a new examination, and the fact that the veteran has not 
been examined under the revised rating criteria, another 
examination is indicated. 

In March 2003 the Board undertook Development to include a VA 
examination with specific findings corresponding to the 
criteria for rating lumbar spine disability.  The examiner 
was also to describe the duration and frequency of any 
incapacitating episodes of back pain.  The subsequent (April 
2003) examination report does not mention any findings in 
this regard.  The findings and opinions provided do not state 
whether the veteran has incapacitating episodes due to the 
lumbar spine disorder.  (An incapacitating episode is defined 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  See Note (1) 
following 38 C.F.R. § 4.71a, Code 5243.)  

The Joint Motion by the parties indicates that the Board (1) 
relied on "its own unsubstantiated medical judgment by 
characterizing the state of the veteran's back disability 
during the April 1998 VA examination as an 'acute 
exacerbation' and by attributing the appellant's limitation 
of motion of the lumbar spine to his work at the Post 
Office" (2) failed to provide an adequate statement of 
reasons or bases for its determination that the veteran's 
lumbar spine disability did not produce more than moderate 
limitation of motion of the thoracolumbar spine, and (3) 
failed to provide "any discussion as to whether staged 
ratings are appropriate" "pursuant to Fenderson v. West, 12 
Vet. App 119 (1999)."  The Board was asked to address 
whether a 40 percent rating was warranted under Diagnostic 
Code 5292, for severe limitation of motion of the lumbar 
spine during the period in question.

In Fenderson, supra, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder, 
indicating that in the initial rating scenario "staged" 
ratings were for consideration.  While the instant appeal is 
not one from an initial rating assigned with the grant of 
service connection, the mandate to address the 
appropriateness of staged ratings is now the "law of the 
case".  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for his lumbar 
spine disability since April 2003.  The 
RO should obtain complete copies of all 
outstanding treatment records from the 
identified sources.  

2.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the current 
severity of his service-connected lumbar 
degenerative disc and joint disease.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any studies deemed 
necessary should be performed.  If the 
examiner deems such is indicated, 
arrangements should be made for a 
neurological consult.  The examiner 
should be provided copies of the current 
criteria for rating disc disease, the 
criteria in effect prior to September 26, 
2003, and those in effect prior to 
September 23, 2002.  The examiner should 
make a definitive finding as to whether 
there is muscle spasm, identify any 
associated neurological symptoms, and 
indicate whether the lumbar spine 
symptoms are chronic or acute.  The 
examiner should specifically ascertain 
whether there have been incapacitating 
episodes (as defined, see above) due to 
the lumbar disc disease , and if so, note 
the frequency and the duration of such.  
The clinical findings reported must be 
sufficiently detailed to allow for 
consideration under the prior and the 
revised criteria for rating disc disease.  
Finally, based on a review of the file, 
the examiner should offer an opinion as 
to whether the findings on April 1998 VA 
examination (specifically the limitations 
of lumbar motion then noted) represented 
a chronic increase (or a chronic 
"stage" of increase) of disability or 
whether they reflected an acute 
exacerbation of symptoms.  The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then readjudicate the 
claim, considering (and discussing) 
whether "staged ratings" are appropriate.  
The readjudication should encompass 
consideration of both the current and the 
prior criteria for rating disc disease.  
If the claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to clarify the medical 
evidence, to ensure due process, and to fulfill the mandates 
of the Court (as outlined in the Joint Motion).  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


